Citation Nr: 1722861	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential hypertension, to include as secondary to the service-connected cirrhosis and/or hepatitis.

2.  Entitlement to an initial compensable disability rating for cirrhosis prior to May 18, 2009.

3.  Entitlement to a disability rating in excess of 30 percent for cirrhosis from May 18, 2009 to November 20, 2009.

4.  Entitlement to a disability rating in excess of 50 percent for cirrhosis from November 21, 2009 to November 27, 2009, and in excess of 70 percent since November 28, 2009.

5.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD).
6.  Entitlement to an effective date earlier than February 7, 2007 for the grant of service connection for cirrhosis.

7.  Entitlement to an effective date earlier than July 12, 2010 for the grant of service connection for major depressive disorder, to include based on clear and unmistakable error (CUE).

8.  Entitlement to an effective date earlier than November 24, 2009 for entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1973 in the United States Army.  He died in August 2010.

For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board remanded the above-captioned matters for further development.

In March 2017, the RO amended the effective dates for the award of service connection for cirrhosis, and entitlement to a TDIU.  These dates are reflected on the title page above.

The Board has recharacterized the claim for hypertension as one for essential hypertension, in accordance with a distinction raised in the post-remand VA medical opinion.

The Board has combined the latter two staged ratings assigned by the RO to the Veteran's cirrhosis into one issue as depicted on the title page, in light of the disposition below.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the RO's last adjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  The Veteran's essential hypertension is not attributable to service, was not caused or aggravated by service-connected hepatitis or cirrhosis, and was not manifest within one year of his separation from service; compensation for his portal hypertension has already been awarded as a manifestation of his service-connected cirrhosis. 

2.  Prior to May 18, 2009, the Veteran's cirrhosis was not manifested by weakness, anorexia, abdominal pain, and malaise. 

3.  From May 18, 2009 to November 20, 2009, the Veteran's cirrhosis was not manifested by one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.

4.  From November 21, 2009 to his death, the Veteran's cirrhosis was manifested by generalized weakness, substantial weight loss, and persistent jaundice.

5.  The Veteran's MDD was productive of a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

6.  On February 7, 2007, a VA liver ultrasound first showed that the Veteran had cirrhosis of the liver.

7.  The May 1974 rating decision denying entitlement to service connection for a nervous condition did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.

8.  An unappealed November 1980 rating decision denied reopening the Veteran's claims for service connection for a nervous condition.  The Veteran was notified of that decision and apprised of his appellate rights but did not appeal.  There was also no material evidence pertinent to the claim received within one year of the issuance of that decision

9.  On July 12, 2010, the Veteran filed a VA Form 21-4138 that the RO accepted as an application to reopen a claim of service connection for a psychiatric disorder.

10.  In an April 2013 rating decision, the RO awarded service connection for MDD and assigned a 30 percent rating, effective from July 12, 2010.

11.  There were no informal or formal claims, or written intent to file a claim of service connection for a psychiatric disorder, dated after the November 1980 denial and prior to the July 12, 2010 claim.

12.  The Veteran filed a request for a TDIU in May 2010, and it is not factually ascertainable that he was unemployed or marginally employed prior to November 24, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for essential hypertension have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.14 (2016).

2.  Prior to May 18, 2009, the criteria for an initial compensable disability rating for cirrhosis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 34.3, 4.7, 4.114, Diagnostic Code 7312 (2016).

3.  From May 18, 2009 to November 20, 2009, the criteria for a disability rating in excess of 30 percent for cirrhosis were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 34.3, 4.7, 4.114, Diagnostic Code 7312 (2016).

4.  Since November 21, 2009, the criteria for a maximum disability rating of 100 percent for cirrhosis were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 34.3, 4.7, 4.114, Diagnostic Code 7312 (2016).

5.  The criteria for a rating of 50 percent, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2016).

6.  The criteria for the assignment of an effective date earlier than February 7, 2007 for the grant of service connection for cirrhosis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

7.  The criteria to establish CUE in the RO's May 1974 decision denying service connection for a nervous condition have not been met.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

8.  The criteria for the assignment of an effective date prior to July 12, 2010 for the award of service connection for MDD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

9.  The criteria for an effective date earlier than November 24, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2016).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The record shows the Veteran had both essential hypertension and portal hypertension.   See, e.g., June 2016 VA Examination Report.  As explained by the June 2016 VA examiner, portal hypertension is an increase in the blood pressure within a system of veins called the portal venous system.  Veins coming from the stomach, intestine, spleen, and pancreas merge into the portal vein, which then branches into smaller vessels and travels through the liver.  If the vessels in the liver are blocked due to liver damage, blood cannot flow properly through the liver.  As a result, high pressure in the portal system develops.  The most common cause of portal hypertension is cirrhosis, or scarring, of the liver, as was the case with the Veteran.  By contrast, essential hypertension is a systemic condition.  As the June 2016 examiner explained, portal hypertension and systemic, or essential, hypertension are two different and unrelated conditions caused by two different mechanisms with no relationship to each other.

As explained in the decision below, portal hypertension is contemplated by 38 C.F.R. § 4.114, Diagnostic Code 7312, the code under which the Veteran's service-connected cirrhosis is rated.  Regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  Here, as the appellant has been awarded compensation for portal hypertension as a manifestation of cirrhosis in the assigned ratings as described below, the Board finds she cannot receive separate service connection for portal hypertension as a disability in its own right.  Rather, the analysis that follows will be limited to the Veteran's essential hypertension.

Service treatment records (STRs) show that on entry into service, the Veteran's blood pressure was 120 systolic and 80 diastolic.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to hypertension.  On the August 1973 separation examination, blood pressure was 114 systolic and 70 diastolic, and hypertension was not documented.  

On VA examination in June 2007, the Veteran reported he had been diagnosed with hypertension about 6-7 years prior.  His prescribed medications controlled his  condition.  On review of the claims file and examination of the Veteran, the examiner opined it was less likely than not that his hypertension was caused or worsened by his service-connected hepatitis.  As rationale, the examiner stated there were no extra hepatic manifestations of the hepatitis, and no significant evidence of vasculitis.  In a July 2007 addendum opinion, the examiner corrected his opinion to reflect that the Veteran had Hepatitis B, not Hepatitis C, but stated that his opinion concerning the etiology of the hypertension was unchanged. 

On VA examination in May 2009, the examiner found there was no evidence of portal hypertension at the time.  The examiner's report was limited to the Veteran's hepatitis and liver problems, and he did not render any opinion on hypertension.

In a June 2016 VA medical opinion, the examiner opined that the Veteran's essential hypertension was less likely than not caused by his service-connected cirrhosis or hepatitis.  The examiner explained that the pathogenesis of essential hypertension is multifactorial and highly complex.  There are multiple factors that modulate blood pressure for adequate tissue perfusion, including humoral mediators, vascular reactivity, circulating blood volume, vascular caliber, blood viscosity, cardiac output, blood vessel elasticity, and neural stimulation.  A possible pathogenesis of essential hypertension has been proposed in which multiple factors, including genetic predisposition, excess dietary salt intake, and adrenergic tone, may interact to produce hypertension.  Although genetics appears to contribute to essential hypertension, the exact mechanism has not been established.  In addition, medical literature does not support a relationship between essential hypertension and hepatitis.  

The examiner further opined that the Veteran's hypertension was less likely than not aggravated by his service-connected cirrhosis or hepatitis.  As rationale, the examiner stated that from a review of the claims file, the Veteran's blood pressures were predominantly manifested by diastolic values less than 100 from 2006 until his death.  The record showed no complications that had arisen from the hypertension.  Rather, it had been managed on an outpatient basis and the Veteran underwent no related recurring hospitalizations or operations.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the hypertension is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to hypertension or his blood pressure.  Hypertension was not found within one year of separation from service, including on VA examination in 1974; rather, the evidence reflects that the Veteran's hypertension was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not hypertension, weighs against the credibility of any statements that his hypertension persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The June 2007 and June 2016 VA examiners addressed the contentions of secondary service connection, but opined that the Veteran's hypertension was not related to his cirrhosis or hepatitis.  The examiners based their conclusions on an examination of the claims file, including the post-service treatment records and diagnostic reports.  They reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The examiners did not provide an opinion on the matter of direct service connection.  However, in addition to the lack of credible evidence showing that essential hypertension was incurred during service, the evidence does not link the disorder to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's and appellant's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's hypertension was not related to his service-connected cirrhosis or hepatitis.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran and appellant, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for hypertension as a "chronic disease" is not warranted as there is no documentation of hypertension from within one year of the Veteran's 1973 discharge.  As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

As a final matter, the Board recognizes that the Veteran served honorably during the Vietnam Era.  However, his DD Form 214 and service records do not depict service in Vietnam.  The Veteran had 1 year, 5 months, and 26 days of foreign service.  However, his DD Form 214 identifies this service as "USAREUR," or United States Army, Europe, rather than in the Republic of Vietnam.  Given this, a discussion on presumptive and direct service connection based on herbicide agent exposure is not indicated.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  
Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed below, the VA examination reports are adequate for adjudication.  The examiners examined the Veteran or pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran and appellant.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.  

The Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  Here, the appellant was awarded a TDIU from November 24, 2009, and the matter of an effective date earlier than that is already on appeal.  As such, Rice is inapplicable.

	Cirrhosis

In the April 2013 rating decision on appeal, the RO awarded service connection for cirrhosis and assigned a multi-staged disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7312.  A noncompensable rating was assigned from June 9, 2008, a 30 percent rating was assigned from May 18, 2009, a 50 percent rating was assigned from November 21, 2009, and a 70 percent rating was assigned from November 28, 2009.  Subsequently, in a March 2017 rating decision, the date for the award of service connection and the noncompensable rating was amended to February 7, 2007.

Under Diagnostic Code 7312, a 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain, and malaise. 

A 30 percent rating is for portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss. 

A 50 percent rating is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis). 

A 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), with periods of remission between attacks. 

A 100 evaluation is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) refractory to treatment. 

In June 2007, a VA examination was conducted for the Veteran's service-connected hepatitis; he was not yet service-connected for cirrhosis.  The examiner noted, however, that a liver sonogram had been conducted on February 7, 2007 and showed fatty infiltration/cirrhosis of the liver.  On examination, the examiner diagnosed chronic active Hepatitis C with elevated liver enzymes but no evidence of portal hypertension.  There were no extra-hepatic manifestations of liver disease.  There was fatigue and malaise, but no nausea, vomiting, anorexia, right upper quadrant pain, or weight loss.  There were no ascites or jaundice.

In April 2009, the Veteran reported right upper quadrant pain.  There was no splenomegaly.  He was noted to have liver cirrhosis, stage 4/4.

On VA examination on May 4, 2009, cirrhosis was again documented.  The Veteran had weakness, fatigue, malaise, nausea, anorexia, abdominal pain, and weight loss.  He did not have vomiting.  There were no extra-hepatic manifestations of liver disease.  There was no portal hypertension.  The Veteran had lost weight, but less than 10 percent compared to his baseline.  There were no ascites.  He had jaundice and spider angiomata.

In August 2009, the Veteran reported no abdominal pain.  There were no ascites.  The examiner found portal hypertension and splenomegaly.

On November 21, 2009, the Veteran was hospitalized for abdominal pain and ascites.  He had portal hypertension.  His symptoms were stabilized, and he was released on November 24, 2009.  On November 28, 2009, he was readmitted with myalgia and myositis.  He was released on November 30, 2009. 

In December 2009, the Veteran had a moderate amount of ascites and portal hypertension.  He was generally weak and had severe cramps on a daily basis all over his body.  The examiner noted he was emaciated and had obviously lost weight.  He had splenomegaly. 

In February 2010, the Veteran reported a very low energy level and anaerobia.  His appetite was severely impaired with weight loss of 30 pounds.  Several other entries from February 2010 document the Veteran had lost 30 pounds or more, and that his provider was aware of the weight loss.
In May 2010, the Veteran sought emergency room treatment for increasing abdominal pain.  He was weak, had no energy, was disoriented, and confused.  He had lost his appetite and was nauseous.  The examiner stated there was notable weight loss.  He had jaundice with some decrease in skin turgor.	

In July 2010, the Veteran was hospitalized twice.  Shortly after his first discharge, the Veteran was found unresponsive and was transported to the hospital for his second admission.  His family members reported he had been complaining of generalized weakness and shortness of breath.  On examination, he had jaundice.  His diagnoses included hepatic encephalopathy.  

He was released from the hospital in July, but was admitted again the following month, in August 2010.  He was admitted for various problems, including hepatitis, cirrhosis, portal hypertension, hyponatremia, pancytopenia, ascites, and transaminitis.  During his stay, he had two bradycardiac arrests.  At the time of his third bradycardiac arrest, resuscitative efforts were not employed, and the Veteran passed away.

As noted, multiple staged ratings have been assigned for cirrhosis, including a rating of 50 percent for seven days, from November 21, 2009 to November 27, 2009, with a rating of 70 percent thereafter.  On review of the evidence, and resolving any doubt in the appellant's favor, however, the Board finds that a 100 percent rating is warranted from November 21, 2009 onward.  As previously described, a 100 percent rating is assignable with evidence of generalized weakness, substantial weight loss, and persistent jaundice.  Records from this time period support such findings.  Generalized weakness was documented in records from December 2009, February 2010, May 2010, and July 2010.  As for weight loss, substantial weight loss is defined as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  Here, records show that by December 2009, the Veteran was already described as "emaciated."  Weight loss of 30 pounds or more was documented multiple times in February 2010, and "notable" weight loss was documented in May 2010.  As the Veteran weighed 178 pounds on VA examination in May 2009, and by February 2010 had lost more than 30 pounds, the Board finds this constitutes substantial weight loss as defined by 38 C.F.R. § 4.112.  Finally, jaundice was documented in as early as May 2009, as well as in May 2010 and July 2010.  While the exact onset of this triad of symptoms is not clearly ascertainable, given the record as described above, the Board resolves doubt in the appellant's favor and finds the evidence is in equipoise in showing that a 100 percent rating was warranted from November 21, 2009 onward.

In rendering this award, the Board has considered that the Veteran was also in receipt of a 40 percent rating for hepatitis during this time frame.  See April 2013 Board decision.  However, a review of the criteria for a 40 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7354, the diagnostic code applicable to the Veteran's hepatitis, reveals that symptoms of generalized weakness and persistent jaundice are not contemplated in the hepatitis award.  While weight loss is contemplated by DC 7354, as a 100 percent rating for cirrhosis also requires the presence of both generalized weakness and persistent jaundice, the Board does not find that the award herein constitutes pyramiding.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The preponderance of the evidence, however, is against the assignment of any higher rating prior to this.  From May 18, 2009 to November 21, 2009 the Veteran's cirrhosis has been assigned a 30 percent disability rating.  A 50 percent rating requires a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  The May 2009 VA examination report and August 2009 treatment record documented the Veteran had no ascites.  As there was also no hepatic encephalopathy, hemorrhage from varices, or portal gastropathy documented from this time period, a rating higher than 30 percent is not warranted.

Prior to May 18, 2009, the Veteran was assigned a noncompensable rating.  A 10 percent rating requires symptoms such as weakness, anorexia, abdominal pain, and malaise.  While the June 2007 VA examiner found fatigue and malaise, he found no anorexia, abdominal pain, or weakness.  The April 2009 provider noted only right upper quadrant pain.  As such, the preponderance of the evidence is against a compensable rating.  See Melson, 1 Vet. App. at 334 (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  While the May 4, 2009 VA examiner found the presence of weakness, anorexia, abdominal pain, and malaise, the Veteran has already been compensated for these symptoms as related to his hepatitis for this time period.  The ratings assigned for hepatitis contemplate fatigue, malaise, anorexia, and right upper quadrant pain.  38 C.F.R. § 4.114, DC 7354.  As such, these symptoms cannot found the basis for a higher rating for cirrhosis as well as this would constitute pyramiding.

The Board finds that no higher evaluation can be assigned pursuant to any other diagnostic code for any time period.  Because there is a specific diagnostic code to evaluate cirrhosis, consideration of other codes for evaluating the disability is not appropriate. 

For all the foregoing reasons, the Board finds that a 100 percent rating is warranted for the Veteran's cirrhosis from November 21, 2009 until his death.  The Board considered the doctrine of reasonable doubt; however, to the extent the preponderance of the evidence is against any higher prior ratings, the doctrine is not for application.  

	Major Depressive Disorder

In the April 2013 rating decision on appeal, the RO awarded service connection for MDD and assigned 30 percent disability rating effective July 12, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Board finds a 50 percent rating is more appropriate.  

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The evidence sufficient for rating the Veteran's MDD under the applicable diagnostic criteria is limited.  A VA psychiatric examination was not afforded to the Veteran during the appeal period, and the medical treatment records pertain predominantly to his multiple medical disorders.  Moreover, the Veteran was only awarded service connection for his MDD on July 12, 2010, and he passed away in August 2010.

In January 2010, the Veteran reported feeling depressed.  He was not suicidal or homicidal.  He reported having a strong support system of family and friends.  On examination, he was alert and oriented.  He had no apparent psychosis.  He was well groomed.  Mood was mildly depressed with a congruent affect.  Speech was normal.  Thought processes, insight, judgment, and impulse control were also normal.  Memory was normal.  

In February 2010, the Veteran reported he was very depressed due to his end-stage liver disease and the fact that he had to stop working.  He reported sleep impairment, decreased appetite, and very low energy levels.  He denied suicidal ideation.  He was married and lived with his family.  He reported a supportive relationship with his mother, siblings, and children.  He was not homicidal.  On examination, he was dressed and groomed appropriately.  Hygiene was normal.  Speech was normal.  His mood was calm and his affect was restricted.  He was oriented.  Attention, concentration, and memory were normal.  Thought processes were normal and goal-oriented.  He had no hallucinations.  Judgment, insight, and impulse control were good.  He was assigned a GAF score of 55.  The examiner noted the Veteran was becoming increasingly depressed while on the waiting list for a liver transplant.  

In May 2010, the Veteran reported depression and that it was "hard to cheer up" because of his medical condition.  He reported his family was very supportive.  He had been married since 1974 and had three daughters.  He reported a low self esteem, decreased appetite, low energy, and sleep problems.  He denied suicidal or homicidal ideation.  On examination, he was alert, active, oriented, pleasant, and cooperative.  Hygiene and grooming was normal.  His mood was dysphoric with a full range.  Speech was normal.  Thought processes were normal.  He had no hallucinations.  Insight and judgment were intact, as were memory and concentration.  He reported that he had tried psychotropic medication, and was feeling less depressed with hope for the future.  He was assigned a GAF score of 55.

In June 2010, the Veteran was alert and oriented.  He denied current suicidal and homicidal ideation, and had no apparent psychosis.  He was well- groomed and casually attired.  He was friendly, talkative, cooperative and maintained good eye contact.  Mood was mildly depressed with congruent affect.  The Veteran appeared lethargic.  Speech had a normal rate, volume, and tone.  Thought processes were normal.  Insight, judgment, and impulse control were adequate.  Memory was normal.   

In July 2010, the Veteran underwent a mental health assessment for liver transplantation candidacy.  He reported depression related to his medical problems.  He was not suicidal or homicidal.  He was cooperative and communicative.  His hygiene was normal.  His mood was sad and affect was full.  Speech was normal in tone and volume, but was at a slightly slowed rate.  He had some loss of train of thought, but thought processes were logical and coherent.  There were no hallucinations.  Insight and judgment were good.  He was diagnosed with an adjustment disorder with depressed mood.
	
The Board finds that the evidence supports a rating of 50 percent, but no higher.  The weight of the evidence does not rise to equipoise to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the Veteran's MDD.  Moreover, most of the symptoms contemplated by a 70 percent rating are not demonstrated in the evidence.  For example, the record lacks evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
Although disturbances of motivation and mood are documented in the record, the Board does not find this symptom, in isolation, supports the assignment of the next higher rating.  Moreover, it does not appear to affect the ability to function independently, appropriately and effectively.  Additionally, the currently assigned 50 percent rating contemplates a depressed mood.

The Veteran's two GAF scores were 55, indicative of moderate impairment, which is consistent with a 50 percent rating.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board find's the Veteran's overall symptomatology attributable to his service-connected MDD most closely approximates the level of severity contemplated by a 50 percent rating, rather than the next-higher rating of 70 percent.  

For all the foregoing reasons, the Board finds no basis for the assignment of a higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a higher rating, the doctrine is not for application.  

Earlier Effective Date Requests

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).  Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, but that is not the case here.  38 C.F.R. § 3.157 (b). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim. See Hurd v. West, 13 Vet. App. 449 (2000).  Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

      Cirrhosis

The appellant seeks an effective date earlier than February 7, 2007, for the grant of service connection for cirrhosis.  The appellant's argument as to what she believes is the proper effective date is unknown.

The Veteran separated from service October 1973.  A claim for cirrhosis was not received within one year of date of discharge.  

In the April 2013 rating decision on appeal, service connection for cirrhosis was granted, and a noncompensable rating was assigned effective from June 9, 2008.   The appellant perfected a timely appeal of the effective date assigned in the April 2013 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Subsequently, in a March 2017 rating decision, an earlier effective date of February 7, 2007 for service connection for cirrhosis was awarded.  The RO amended the effective date based on the date of a VA liver sonogram first documenting cirrhosis of the liver.

The Board has reviewed the record to determine whether there are any earlier applications to reopen the claim dated prior to February 7, 2007 upon which an earlier effective date of service connection may be granted.  

In this regard, the record contains a VA Form 21-4138, received by VA on October 31, 2006, in which the Veteran stated that his service-connected hepatitis had worsened to the point that "my liver is now being affected."  This could arguably be construed as an informal written claim for service connection for cirrhosis, and there is no dispute that it predates February 7, 2007.  However, entitlement to service connection for cirrhosis did not arise until the February 7, 2007 VA liver sonogram diagnosing "fatty infiltration/cirrhosis of the liver."  Prior to this date, there are no medical records showing liver cirrhosis; the medical evidence consistently places the date of diagnosis of liver cirrhosis as February 7, 2007.  Indeed, in November 2006, the Veteran was noted to be at an "increased risk" for developing cirrhosis, but did not have the disease.  On interpretation of the February 7, 2007 liver sonogram, the VA staff physician initially diagnosed "probable liver cirrhosis."  Subsequent treatment records contain an affirmative diagnosis of cirrhosis, all pointing to the February 7, 2007 sonogram results.   

As the date entitlement arose is later than the date the claim was received, the Board finds that the proper effective date for the award of service connection for cirrhosis  is February 7, 2007, the date assigned by the RO. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

The law provides that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011), quoting 38 U.S.C. § 5110(a) ("[T]he effective date of an award ... shall be fixed in accordance with the facts found....").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2014) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later ") is inconsistent with 38 U.S.C. § 5110(a)).  Id.

The Court has specifically held that if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when the disability manifested itself under ... all of the "facts found" and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").

To the extent the Veteran and appellant report the presence of liver symptoms prior to February 7, 2007, as laypersons, they do not have the requisite expertise to provide a competent opinion as to whether he had cirrhosis.  This type of matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, under 38 C.F.R. § 3.400, an effective date earlier than February 7, 2007 is not warranted for the award for service connection for cirrhosis.


      Major Depressive Disorder

The Veteran separated from service in October 1973.  In a May 1974 rating decision, the RO denied his claim of service connection for a nervous condition.  The Veteran was notified of his appellate rights.  He did not appeal or submit new and material evidence within one year, and the May 1974 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  

In this regard, the appellant has challenged the finality of the 1974 rating decision by raising CUE.  Specifically, in July 2010 and August 2010 correspondence, the appellant asserted that the decision was erroneous because the record showed the Veteran's psychiatric disability arose within one year of his discharge.  The appellant also asserts that the rating decision was in error because the underlying March 1974 VA examination report noted the Veteran's service treatment records (STRs) were not available.  In the November 2011 notice of disagreement, the appellant also argued that the evidence in 1974 clearly showed that service connection was warranted for the psychiatric disorder at the time.

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

Here, the appellant's arguments that the evidence in 1974 showed entitlement to direct service connection and/or that a psychiatric disorder was present within one year of discharge constitute mere disagreement with how the facts were weighed.  The appellant does not assert that the correct facts were not before the adjudicator, or that the statutory or regulatory provisions were incorrectly applied.  These arguments cannot found the basis for CUE.

As for the argument that the March 1974 VA examiner did not have the Veteran's STRs, the May 1974 rating decision reflects that the RO had the STRs and reviewed them in rendering the decision.  The Veteran's entrance examination and in-service treatment notes were discussed, and were negative for psychiatric symptoms.  Thus, the correct facts were before the adjudicator.  Moreover, VA's failure to comply with its duty to assist in providing an adequate examination cannot constitute CUE. 38 C.F.R. § 20.1403 (d); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE). The U.S. Court of Appeals for Veterans Claims has further indicated that an inadequate examination does not constitute CUE.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

Thus, for all of the above reasons, the Board finds the appellant's claim that the May 1974 rating decision contained CUE is without merit.

In a November 1980 rating decision, the RO again denied his claim of service connection for a nervous condition.  The Veteran was notified of his appellate rights.  He did not appeal or submit new and material evidence within one year, and the November 1980 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a CUE motion or otherwise challenged the finality of the November 1980 decision.  

In light of the previous final denials for "nervous conditions," the Board has considered Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  However, as the record contains 1974 and 1980 diagnoses of severe depression and a depression disorder, the Board finds the Veteran's psychiatric diagnosis was unchanged since the last final denial.  

Following the November 1980 rating decision, on July 12, 2010 the Veteran applied to reopen his claim of service connection.  In a December 2010 rating decision, the claim was denied and a notice of disagreement was filed.  In an April 2013 rating decision, the subject of this appeal, the RO awarded service connection for MDD and assigned a 30 percent rating, effective on July 12, 2010.  The appellant expressed timely disagreement with the July 12, 2010 effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

Because the current effective date of service connection was based upon the date the Veteran's July 12, 2010 application to reopen the claim was received, the question before the Board is whether there are any earlier applications to reopen the claim upon which an earlier effective date of service connection may be granted.  On review of the record, however, the Board can point to no communication prior to the July 2010 application that could be interpreted as an informal claim for service connection for MDD or any psychiatric disability.  After the final November 1980 rating decision, it was not until July 12, 2010 that the Veteran submitted a statement seeking service connection for his MDD.  

Thus, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen the claim of service connection on July 12, 2010.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the July 12, 2010, date selected by the RO is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to July 12, 2010, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after July 12, 2010 would similarly not entitle the appellant to an effective date earlier than that already assigned.  

      TDIU

Generally, a TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a).

On May 25, 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Entitlement to a TDIU was denied in a December 2010 rating decision.

Thereafter, in an April 2013 rating decision, the RO granted a TDIU effective November 28, 2009, the date the Veteran met the schedular requirements for a TDIU and was unemployable.  The Veteran expressed his timely disagreement with this effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

Subsequently, in a March 2017 rating decision, date of the award of the Veteran's TDIU was amended to November 24, 2009, four days earlier.  The RO found that November 24, 2009 to be the day after the Veteran reported that he last worked and was unemployable. 

The Board has reviewed the record and cannot point to any communication prior to the May 25, 2010 VA Form 21-8940 that could be interpreted as an informal claim for a TDIU.  Rather, there are statements from the Veteran relating to other claims.  Additionally, while there are medical records dated during this time period, there is no indication in any of these records of an intent to apply for a TDIU.  The Board therefore finds that there was no pending claim prior to May 25, 2010.

In addition, by way of this decision, the appellant has been awarded a schedular rating of 100 percent for cirrhosis since November 21, 2009.  Thus, the matter of a TDIU from November 21, 2009 onward is moot.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  As the Veteran did not have other service-connected disabilities rated at 60 percent or more for this time period, the concerns of Bradley v. Peake, 22 Vet. App. 280 (2008) are not raised.

Given this, the Board must determine whether between May 25, 2009 (one year prior to the claim), and November 21, 2009 (the date on which the matter of a TDIU became moot due to the schedular 100 percent rating), it was factually ascertainable that the Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities.  

On review of the record, however, the Board can point to no such evidence.  A July 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from Orange County Public Schools noted that the Veteran was still employed as a bus operator, although he was on unpaid leave at that time.  Records from the Social Security Administration (SSA) show the Veteran was determined to be disabled due to his chronic liver disease and hepatitis on November 25, 2009.  Other records, including the June 2007 VA examination report for example, show the Veteran was still employed full-time as a bus driver.  Thus, based on the Board's review of the entire record, it was not factually ascertainable that the Veteran was entitled to a TDIU until November 25, 2009.

As the date on which it was factually ascertainable that a TDIU was warranted (November 25, 2009) preceded the claim (May 25, 2010) by a year or less, the Board finds that the November 24, 2009 date assigned by the RO is proper. 38 C.F.R. § 3.400 (o)(2).  The preponderance of the evidence is against any earlier date, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b)

In reaching this decision he Board considered Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The present appeal contains two claims for higher ratings, the claim for cirrhosis adjudicated herein, and a claim for hepatitis, adjudicated by the Board in June 2015.  To the extent the appeal for a higher rating for cirrhosis stems from the underlying claim for service connection from 2006 or 2007, it was not factually ascertainable until November 25, 2009 that a TDIU was warranted.  Where an increase in disability occurs after the claim is filed, the proper date is the date entitlement arose.  To the extent the appeal for a higher rating for hepatitis stems from an April 2009 claim (see June 2015 Board Decision, p. 7), again, as entitlement arose after this, in November 2009, the date entitlement arose is the proper effective date.  Thus, even considering Rice, an earlier effective date for the TDIU award is not warranted.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits  As for the claim for hypertension, VA satisfied its duty to notify by a July 2010 letter.  Separate notice is not required for the appellant, as substitute, and the duty to notify is satisfied.  See 38 C.F.R. 3.1010 (f)(1).  

The July 2010 letter is deficient to the extent it did not provide the criteria necessary to establish service connection for hypertension on a secondary basis.  However, the Board finds that the appellant has not been prejudiced by this because the record evidence reflects that she had actual notice of the required criteria.  As reflected by the record, the appellant and her representative have asserted that service connection should be granted for hypertension because it was caused or aggravated the Veteran's service-connected cirrhosis and/or hepatitis.  Moreover, secondary service connection was addressed by the RO in the April 2013 SOC and October 2016 SSOC.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate in the processing of her claim, which was demonstrated by way of her actual knowledge as well as a reasonable understanding of what was necessary to substantiate her claim on a secondary basis.  Accordingly, the Board finds the notice error to be non-prejudicial.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) (holding that no error can be predicated on insufficiency of notice since its purpose had been served).

As for the remaining claims, because service connection for cirrhosis and MDD and entitlement to a TDIU have been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  There has been no allegation of such error in this case.
 
With regard to the allegation of CUE made in connection with the claim for an earlier effective date for MDD, in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A  (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411 (c)(d).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including PMRs.  While the Veteran has passed away, the appellant has stepped in his shoes in pursuit of the above-captioned claims.  When a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his demise, additional development of the record may be undertaken if deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.   In other words, VA is responsible for obtaining any additional evidence required in the same manner as if the original claimant were still alive.  In this regard, the claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Here, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO obtained a medical opinion responsive to the Board's inquiries on the claim for hypertension, and issued a SOC on the remaining claims pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claims, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  

























ORDER

Service connection for essential hypertension is denied.

An initial compensable disability rating for cirrhosis prior to May 18, 2009 is denied.

A disability rating in excess of 30 percent for cirrhosis from May 18, 2009 to November 20, 2009 is denied.

A disability rating of 100 percent for cirrhosis since November 21, 2009 is granted.

An initial rating of 50 percent for major depressive disorder is granted.

An effective date earlier than February 7, 2007 for the grant of service connection for cirrhosis is denied.

An effective date earlier than July 12, 2010 for the grant of service connection for major depressive disorder, to include based on CUE, is denied.

An effective date earlier than November 24, 2009 for entitlement to TDIU is denied.

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


